t c memo united_states tax_court jong d park petitioner v commissioner of internal revenue respondent docket no filed date jong d park pro_se shannon f edelstone michael a skeen thomas r mackinson and melissa c quale for respondent memorandum findings_of_fact and opinion halpern judge respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure and an addition_to_tax for failure to timely file of dollar_figure after a concession by petitioner the items remaining for decision are whether petitioner may deduct claimed miscellaneous itemized expenses totaling dollar_figure and is liable for the addition_to_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar petitioner bears the burden_of_proof see rule a findings_of_fact petitioner resided in santa clara california at the time he filed the petition during petitioner was employed as a verification engineer by cpu technology inc cpu consequently petitioner’s primary responsibilities included writing computer code and conducting tests to verify that a piece of equipment functioned as it was designed to cpu did not require petitioner to travel as part of his job in date petitioner purchased a van that he used in his daily commute to work at cpu in the van he transported tools and equipment he thought 1petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that sec_7491 does not apply here because petitioner has not produced any evidence that he has satisfied the preconditions for its application necessary for and which he actually did use in his work at cpu cpu provided tools and equipment for petitioner to use in carrying out his job and did not require him to supply his own cpu did not reimburse petitioner for the cost of the van or for his commuting_costs because of an extension of time to file petitioner’s form_1040 u s individual_income_tax_return was due no later than date petitioner signed his form_1040 on date respondent’s records indicate that he received petitioner's form_1040 on date on that return petitioner claimed itemized_deductions of dollar_figure and dollar_figure for unreimbursed vehicle mileage expenses and for depreciation of his van respectively respondent examined the return and among other things disallowed both deductions opinion i deductions a introduction petitioner commuted to work during at least part of in a van that he purchased for that purpose during date on his form_1040 he deducted both the cost of the van by way of accelerated_depreciation and mileage using the standard business mileage rate for commuting to cpu respondent argues that he can claim neither since neither is a business_expense nor for either did petitioner adequately substantiate his expenditure in any event respondent adds he cannot claim both petitioner argues that he needed to transport his equipment and tools to work he was not aware of the substantiation requirements and he now after trial has evidence of the price of the van we need go no further than petitioner’s lack of substantiation to sustain respondent’s disallowance of petitioner’s claimed deductions b failure to substantiate van expense petitioner claims the dollar_figure cost of the van to be a deductible business_expense we need not determine whether the cost qualifies as a business_expense because even if we were to find that it does petitioner’s failure to substantiate the expense is a sufficient ground to sustain respondent’s disallowance of petitioner’s deduction sec_179 provides an election to expense certain depreciable business property nevertheless when called upon by the commissioner a taxpayer must substantiate his expenses e g doudney v commissioner tcmemo_2005_ wl at with respect to certain deductible expenses sec_274 imposes heightened substantiation requirements sec_274 requires a taxpayer to substantiate by adequate_records or by sufficient evidence corroborating the taxpayer's own statement any deduction with respect to any listed_property as defined by sec_280f listed_property includes any passenger_automobile and any other_property used as a means of transportation sec_280f i - ii see also sec_1_274-5 income_tax regs listing vans among property covered by sec_274 to satisfy the adequate_records requirement the taxpayer must maintain an account book diary log statement of expense trip sheets or similar record as well as documentary_evidence such as receipts or paid bills sec_1_274-5t temporary income_tax regs fed reg date sec_1 c iii a income_tax regs each element of the expense or business use must be recorded at or near the time it occurs sec_1_274-5t temporary income_tax regs supra a taxpayer unable to produce adequate_records may alternatively establish an element of an expenditure by his own statement and other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date in the case of listed_property those elements to be established are the amount of the expenditure the amount of each business use the date of the expenditure and the business_purpose sec_1_274-5t i - iii temporary income_tax regs fed reg date petitioner has failed to produce any records documentation or other corroboration regarding the claimed cost of his van he has not provided any detailed evidence to substantiate the amount of the expense the time and place of the vehicle’s use or its business_purpose as required by sec_274 because petitioner has failed to meet the substantiation requirements of sec_274 and the regulations thereunder we conclude that he has failed to prove that he is entitled to a sec_179 deduction for the van c failure to substantiate mileage expenses petitioner also claims a sec_162 deduction of dollar_figure for mileage for his transportation costs we need not reach whether petitioner’s claimed transportation costs qualify as deductible business_expenses rather than nondeductible personal commuting_costs because petitioner’s failure to 2petitioner alleges that he submitted to the internal_revenue_service a contract evidencing his purchase of the van petitioner did not offer the alleged contract at trial and petitioner’s request to submit it after trial was denied upon objection by respondent see eg hoang v commissioner tcmemo_2006_47 wl at we note that petitioner attached documents to his posttrial briefs evidence must be submitted at trial documents attached to briefs and statements made therein do not constitute evidence and will not be considered by the court rule b 48_tc_704 wl affd per curiam 413_f2d_1047 9th cir lombard v commissioner tcmemo_1994_154 affd without published opinion 57_f3d_1066 4th cir accordingly these documents are not in evidence substantiate the expenses is a sufficient ground to sustain the deficiency determination sec_162 provides a deduction for ordinary and necessary business_expenses business_expense deductions for transportation costs are subject_to the substantiation requirements of sec_274 when claiming such a deduction a taxpayer must produce adequate_records or corroborating evidence of the amount of the expenditure including the mileage for each business use the date of each use and the business_purpose for the use sec_1_274-5t i - iii temporary income_tax regs supra a taxpayer claiming the standard business mileage rate need not substantiate the amount of the expenditure but is not relieved of the requirement to substantiate the mileage time and business_purpose of the use sec_1_274-5 income_tax regs petitioner has not offered any records documentation or other corroborating evidence regarding his mileage or dates of use therefore we conclude that petitioner has failed to prove that he is entitled to a deduction for his claimed transportation costs ii sec_6651 addition_to_tax sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless the taxpayer shows that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of for returns more than four months delinquent id the commissioner bears the burden of production with respect to the liability of any individual for any penalty or addition_to_tax sec_7491 his burden is to show that imposition of the penalty or addition_to_tax is appropriate 116_tc_438 if he carries that burden the taxpayer must come forward with evidence sufficient to persuade us that imposition of the penalty or addition_to_tax is incorrect eg because of the existence of reasonable_cause and the absence of willful neglect see id pincite the due_date with extensions for petitioner’s federal_income_tax return was date petitioner concedes that he filed his return late respondent submitted into evidence a copy of form_4340 certificate of assessments payments and other specified matters with respect to petitioner which indicates that petitioner’s tax_return was received on date thus there is sufficient evidence to find and we do find that it was appropriate for respondent to impose on petitioner for a sec_6651 addition_to_tax for untimely filing to avoid the addition_to_tax petitioner must come forward with evidence that respondent's determination of the addition_to_tax is incorrect see id pincite petitioner contends that he filed his form_1040 on date although he signed his form_1040 with the date date he offers no evidence that he actually mailed the return before date when respondent received it or that respondent’s records are inaccurate nor has he alleged reasonable_cause or the absence of willful neglect petitioner has thus failed to carry his burden_of_proof therefore we find that respondent’s determination is correct we sustain respondent’s determination of an addition_to_tax under sec_6651 iii conclusion we sustain respondent's adjustments disallowing petitioner's vehicle-related expenses we also sustain respondent's determination of a sec_6651 addition_to_tax for an untimely filed return decision will be entered for respondent
